 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TAYO OLUGBOYEGA OGUNBANKE,                       Case No. 1:18-cv-00796-LJO-JDP

12                     Petitioner,                    ORDER VACATING BRIEFING
                                                      SCHEDULE
13         v.

14   KIRSTEN NIELSEN, et al.,

15
                       Respondent.
16

17          Petitioner Tayo Olugboyega Ogunbanke, a detainee in custody of the United States

18   Bureau of Immigration and Customs Enforcement, proceeds without counsel seeking a petition

19   for a writ of habeas corpus under 28 U.S.C. § 2241. Petitioner has filed a supplement to his

20   habeas petition, raising claims that he did not include in his original petition. ECF No. 36. He

21   then filed a motion for an emergency stay of removal. ECF No. 38. Absent court order, the

22   government need not respond to petitioner’s new claims or his motion for an emergency stay of

23   removal. We will vacate the current briefing schedule.

24          Order

25          1. The current briefing schedule, ECF No. 37 at 2-3, is vacated.

26          2. Absent court order, no further submission is required from respondent.

27

28
                                                      1
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     August 2, 2019
 4                                   UNITED STATES MAGISTRATE JUDGE
 5

 6

 7            No. 202
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                 2
